ClabK, C. J.,
concurs entirely in all that is said in the opinion of the Court. But to “exclude a conclusion,” thinks proper, as the statute is before us for construction, to call attention to the fact that so much of this statute as authorizes the levy of any tax on the poll for the payment of bonds issued “for the construction and maintenance of roads” is invalid, because in violation of an explicit provision in the State Constitution, which, as adopted in 1868, provides (Art. Y, sec. 2) : “The proceeds of the State and county capitation tax shall be applied to the .purposes of education and the support of the poor, but in no one year *476shall, more than.25 per cent thereof-be appropriated to the latter purpose.” This provision of the Constitution remains unaltered.
"When there-has been a .levy authorized for .general purposes the validity of the poll tax is not necessarily brought in question because when collected presumably the proceeds of the poll tax will be applied to the constitutional purposes to -which it is restricted, i. e., “education and the poor.” But the act before us is restricted to the specific purpose therein stressed, that, the-whole of the tax levied is to be applied solely in the construction and maintenance of the roads. So much of the- act as levies a poll tax for that purpose is therefore unconstitutional and invalid. This, however, can be struck from the act without impairing the validity of the property tax as has been held in several cases.
As we now have a declared legislative policy of incurring an indebtedness of $50,000,000 for the construction and maintenance of roads, it is well to note that however laudable such purpose may be, the Legislature is explicitly forbidden by the Constitution to derive any funds, for that purpose from the collection of a poll tax.
There were formerly conflicting decisions, owing to the requirement of an “equation of taxation” between the poll and property tax, whether when the tax exceeded 66% cents on the $100 property valuation the poll tax could be collected to an amount in excess of $2, and whether such excess could then be applied to other purposes than “education and the support of the poor.” These conflicting decisions have now ceased to have any bearing because under the Constitution as now amended the “equation of taxation” between the poll and property has been stricken out and the Constitution (Art. Y, sec. 1) now reads: “The General Assembly may levy a .capitation tax on every male inhabitant of the State over 21 and under 50 years of age, which said tax shall not exceed $2 and cities and towns may levy a capitation tax which shall not exceed $1. No other capitation tax shall Toe levied
. Section 2 of that article.of the Constitution, which provides that “The proceeds of the State and county capitation tax shall be applied to the purposes of education and the support of the poor,” remains unaltered, and there can be no possible misunderstanding of the language of the Constitution which, as above quoted, says: “No other capitation tax shall be levied.” It is also clear from this language that no capitation tax can be levied upon women, or upon men except from 21 to 50 years of age, and that so much of this or any statute as provides for the levy of any capitation tax for the maintenance and construction of roads is invalid and must be disregarded.